Citation Nr: 1536382	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-47 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected panic disorder with agoraphobia and comorbid depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from December 1998 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In January 2015, the Board remanded the appeal for further development.  The case has since returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2014 informal hearing presentation, the representative argued that the medications prescribed for the service-connected panic attacks and depression caused or aggravated his migraine headaches.  In support, the representative cited to various internet articles.  

The January 2015 remand asked for a VA opinion specifically discussing whether it was at least as likely as not that (a) a headache/migraine disorder was caused by the Veteran's active duty; (b) a headache/migraine disorder was caused by medications prescribed for the service-connected panic disorder with agoraphobia and comorbid depression; and (c) a headache/migraine disorder was aggravated by medications prescribed for the service-connected panic disorder with agoraphobia and comorbid depression.  

A medical opinion was obtained in March 2015 and the examiner provided a negative opinion as to all questions asked.  

In the July 2015 informal hearing presentation, the representative raised a new theory, now arguing that the Veteran's migraines were secondary to his service-connected panic disorder (instead of the medications used to treat that disorder).  In support, the representative cited several articles suggesting a relationship between panic disorders and migraines.  

On review, an addendum opinion is needed which addresses whether the Veteran's migraine disorder is secondary to the service-connected panic disorder with agoraphobia and comorbid depression.  See 38 U.S.C.A. §§ 3.159(c)(4), 3.310 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Return the March 2015 VA medical opinion for addendum.  If the examiner who provided the opinion is not available, the requested information should be obtained from a similarly qualified VA examiner.  The electronic claims folder must be available for review.  

The examiner is specifically requested to provide an opinion as to whether the Veteran's headache/migraine disorder is at least as likely as not proximately due to, or alternatively, aggravated by (permanently worsened beyond its natural course) service-connected panic disorder with agoraphobia and comorbid depression.  If aggravation is found, the examiner should provide a baseline level of disability.  

A complete rationale must be provided for any opinion offered.  

2.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




